DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is an information processing apparatus comprising: circuitry configured to recognize a first state of a device held by a user based on a first value, wherein the first value is detected from a motion sensor, recognize a second state of the device held by the user based on a second value, wherein the second value is detected from the motion sensor and the second state is different than the first state, recognize that a transition has occurred between the first state and the second state, estimate purpose of use by the user according to the recognized transition, and perform a control of the information processing apparatus according to the estimated purpose of use, wherein the circuitry recognizes, as the first state, the device being raised and held in front of a body of the user, wherein the circuitry recognizes, as the second state, the device being rotated based on an angle of the device while in the first state, and wherein the circuitry performs the control to switch on a camera function according to the transition between the first state and the second state.  The closest prior art Panther et al. (US 2014/0125620) discloses circuitry configured to recognize a first state of a device held by a user based on a first value, wherein the first value is detected from a motion sensor, recognize a second state of the device held by the user based on a second value and the second state is different than the first state, recognize that a transition has occurred between the first state and the second state, estimate purpose of use by the user according to the recognized transition, and perform a control of the information processing apparatus according to the estimated purpose of use.  An analogous prior art Park et al. (US 2015/0026647) teaches wherein the circuitry recognizes, as the second state, the device being rotated in relation to an orientation of the device while in the first state and  transition between the first state and the second state.  However, none of the cited prior art teach or suggest the limitation of wherein the circuitry performs the control to switch on a camera function according to the transition between the first state and the second state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628